        Case 9:20-cv-00025-DLC Document 56 Filed 12/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BLUE SKY THE COLOR OF                             CV 20–25–M–DLC
 IMAGINATION, LLC, a California
 limited liability company,

        Plaintiff and Counter Defendant,                 ORDER

        vs.

 NOTEWORTHY PAPER & PRESS,
 INC., a Montana corporation,

        Defendant and Counter Plaintiff.

      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 55),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees.

      IT IS FURTHER ORDERED that all deadlines are VACATED, and any

pending motions are DENIED as moot. The jury trial set for July 19, 2021 is

VACATED.

      DATED this 17th day of December, 2020.




                                           1
